Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tziouvaras PGPUB 2013/0234731.
Referring to claim 1, Tziouvaras teaches the IED comprising:
a memory [0030].
a processor operatively coupled to the memory, wherein the processor is configured to execute instructions stored on the memory to cause operations [0029] comprising:
 calculating a voltage amount associated with trapped charge of each phase of a power line based on voltage measurements of the power line [Fig. 7, 0011, 0046-0047].
sending a signal to close a ganged switching device at a time based at least in part on the trapped charge of each phase [0043, 0048: breaker switching].
Referring to claim 8, this is rejected on the same basis as set forth hereinabove.  Tziouvaras teaches the device and therefore teaches the program performing the same. 
Referring to claim 14, this is rejected on the same basis as set forth hereinabove.  Tziouvaras teaches the device and therefore teaches the method performed by the device.
Referring to claim 20, Tziouvaras teaches setting a phase voltage to zero after a time period [0043].
Allowable Subject Matter
Claims 2-7, 9-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest either individually or in combination, the limitations presented in claims 2-7, 9-13 and 15-19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        7/2/22